

EXHIBIT 10.33


AMENDED AND RESTATED
FORTRESS INVESTMENT GROUP LLC
PRINCIPAL COMPENSATION PLAN




1.
Purposes of the Plan. This Fortress Investment Group LLC Principal Compensation
Plan provides for the payment of annual incentive compensation to those
Principals of the Company designated for participation in the Plan and is
intended to compensate each of such Principals for his services, contributions
and leadership provided to Fortress and further align his interests with the
interests of the Company’s stockholders. Capitalized terms used but not defined
herein have the meanings given to such terms in Annex A hereto.

2.
Plan Administration.

(a)
Compensation Committee. The Plan shall be administered by the Compensation
Committee. The Compensation Committee shall have the power and authority,
without limitation:

(i)
to construe and interpret the terms and provisions of the Plan and any Award
issued under the Plan (and any Award Agreement relating thereto) and to
otherwise supervise the administration of the Plan and to exercise all powers
and authorities specifically granted under the Plan or necessary or advisable in
the administration of the Plan;

(ii)
to delegate its authority and responsibilities under the Plan to the Principals
Committee and/or members of management, subject to the requirements of
applicable law or any stock exchange on which Class A Shares are traded;

(iii)
to review and approve all material recommendations, decisions and determinations
of the Principals Committee;

(iv)
to determine the form of Awards granted under the Plan;

(v)
to determine the terms and conditions, not inconsistent with the terms of the
Plan, which shall govern all Awards under the Plan (including the amount, manner
and time of Payments);

(vi)
to determine the total amount and payment of all Awards under the Plan in
respect of a particular Fiscal Year;

(vii)
to determine the eligibility for participation in the Plan in accordance with
Section 3 below;

(viii)
to prescribe forms and procedures for purposes of Plan participation and
distribution of Awards; and

(ix)
to adopt rules, regulations and bylaws and to take such actions as it deems
necessary or desirable for the proper administration of the Plan.

The powers and authority of the Compensation Committee hereunder shall in all
events be subject to the terms of the Plan and the applicable Award Agreement,
and the Compensation Committee shall in all events honor such terms to the
extent permitted by applicable law.
(b)
Principals Committee. The Principals Committee shall make recommendations to the
Compensation Committee with respect to the administration of the Plan. In
particular, the Principals Committee shall recommend (i) whether a Participant
shall be treated as the CIO or Sponsor for a newly-raised fund or assets (which
recommendation shall be made at the time a fund or product is launched) and (ii)
interpretations of ambiguous or disputed material terms of the Plan. As a
general principle under the Plan, Principals are expected to receive
compensation in the same form and on the same schedule (e.g., equity of a public
company) as do Fortress employees, subject to tax and other applicable
limitations.



1



--------------------------------------------------------------------------------




(c)
All decisions made by the Compensation Committee pursuant to the provisions of
the Plan shall be final, conclusive and binding on all persons, including the
Company and the Participants. No member of the Board, the Compensation Committee
or the Principals Committee, nor any officer or employee of the Company or any
of its Affiliates acting on behalf of the Board, the Compensation Committee or
the Principals Committee, shall be personally liable for any action,
omission, determination, or interpretation taken or made in good faith with
respect to the Plan, and all members of the Board, the Compensation Committee or
the Principals Committee and each and any officer or employee of the Company and
of any of its Affiliates acting on their behalf shall, to the maximum extent
permitted by law, be fully indemnified and protected by the Company in respect
of any such action, omission, determination or interpretation.

3.
Eligibility. The Participants in the Plan as of November 2, 2016 are set forth
in Schedule 1. Additional persons eligible to participate in the Plan shall be
determined by the unanimous agreement of the Principals Committee, subject to
the approval of the Compensation Committee. With respect to each Fiscal Year,
the persons who shall participate in the Plan for such Fiscal Year shall be
determined prior to the end of the immediately preceding Fiscal Year. The
Compensation Committee shall have the authority to remove a Participant from the
Plan upon (i) a termination of the Participant’s employment with Fortress for
Cause or the earlier of (A) such Participant’s voluntary resignation from
Fortress or (B) receipt of notice from such Participant of such Participant’s
voluntary resignation or (ii) the unanimous vote of the Principals Committee.
Schedule 1 sets forth the list of eligible Participants for the 2016 Fiscal
Year.

4.
Awards. An award under this Plan (an “Award”) may be in such form as is
determined by the Compensation Committee, including in the form of cash
compensation and/or one or more equity or other economic interests in the
Company or one or more Affiliates of the Company (any such equity or economic
interest, an “Equity Interest”). Any portion of an Award comprised of an Equity
Interest may be structured as a “profits interest,” “capital interest” or other
type of interest for federal income tax purposes. An Award may apply to a single
Fiscal Year or multiple Fiscal Years. An Award shall also indicate for which
Hedge Fund(s), PE Fund(s) and/or Castle(s) a Participant will be a CIO or
Sponsor. Each Participant who is granted an Award shall enter into one or more
Award Agreements with Fortress, containing such terms and conditions as are not
inconsistent with the Plan, as the Compensation Committee shall require. The
provisions of each Award need not be the same with respect to each Participant.
The Company shall make reasonable efforts to structure awards in a tax-efficient
manner for the Participants, subject to compliance with Code Section 409A and
other applicable requirements of the Code. All obligations in respect of Awards
hereunder shall be obligations of Fortress. Fortress may cause partnership
agreements of the Company’s Affiliates to be amended to the extent required or
desirable to effectuate the terms of the Plan.

5.
Determination of Annual Amount. Subject to the other terms and conditions of the
Plan and any Award Agreement, an Award (whether in the form of cash or Equity
Interests) will entitle the applicable Participant to a Payment equal to the
Annual Amount (as defined below), if positive, in respect of the Fiscal Year to
which the Award relates.

(a)
Annual Amount. The “Annual Amount” for a Participant for a particular Fiscal
Year shall be equal to the sum of the following:

(i)
Existing Hedge Fund AUM: the sum, for each Hedge Fund for which the applicable
Participant has served as CIO during the applicable Fiscal Year, of the product
of (A) 0.20 times (B) the Promote for the applicable Hedge Fund that is
attributable to Existing Hedge Fund AUM for the applicable Fiscal Year; plus

(ii)
New Hedge Fund AUM: the sum of:

(A)
For each Hedge Fund for which the applicable Participant has served as CIO
during the applicable Fiscal Year, an amount equal to the product of (1) 0.20
times (2) the NOR for the applicable Hedge Fund that is attributable to New
Hedge Fund AUM for the applicable Fiscal Year; plus

(B)
For Annual Awards relating to 2016 and before, for each Hedge Fund that was
Sponsored by the applicable Participant, an amount equal to the product of (1)
0.10



2



--------------------------------------------------------------------------------




times (2) the NOR for the applicable Hedge Fund that is attributable to New
Hedge Fund AUM for the applicable Fiscal Year; plus
(C)
For Annual Awards relating to 2017 and after, for each Hedge Fund that was
Sponsored by the applicable Participant, an amount equal to the product of (1)
0.20 times (2) the NOR for the applicable Hedge Fund that is attributable to New
Hedge Fund AUM for the applicable Fiscal Year; plus

(iii)
New PE Funds: the sum of:

(A)
For each New PE Fund for which the applicable Participant has served as CIO
during the applicable Fiscal Year, an amount equal to the product of (1) 0.20
times (2) the NOR for the applicable New PE Fund for the applicable Fiscal Year;
plus

(B)
For Annual Awards relating to 2016 and before, for each New PE Fund that was
Sponsored by the applicable Participant, an amount equal to the product of (1)
0.10 times (2) the NOR for the applicable New PE Fund for the applicable Fiscal
Year; plus

(C)
For Annual Awards relating to 2017 and after, for each New PE Fund that was
Sponsored by the applicable Participant, an amount equal to the product of (1)
0.20 times (2) the NOR for the applicable New PE Fund for the applicable Fiscal
Year; plus

(iv)
Castles: the sum of:

(A)
For each Castle that had raised capital on or prior to January 1, 2012 that was
Sponsored by the applicable Participant, an amount equal to the product of (1)
0.20 times (2) the excess, if any, of (x) the NOR for the applicable Castle for
the applicable Fiscal Year over (y) the NOR for the applicable Castle for the
2011 Fiscal Year; plus

(B)
For each Castle that had first raised capital after January 1, 2012 for which
the applicable Participant has served as CIO during the applicable Fiscal Year,
an amount equal to the product of (1) 0.20 times (2) the NOR for the applicable
Castle for the applicable Fiscal Year; plus    

(C)
For Annual Awards relating to 2016 and before, for each Castle that had first
raised capital after January 1, 2012 that was Sponsored by the applicable
Participant, an amount equal to the product of (1) 0.10 times (2) the NOR for
the applicable Castle for the applicable Fiscal Year; plus

(D)
For Annual Awards relating to 2017 and after, for each Castle that had first
raised capital after January 1, 2012 that was Sponsored by the applicable
Participant, an amount equal to the product of (1) 0.20 times (2) the NOR for
the applicable Castle for the applicable Fiscal Year.

Any reference to a “sum” or “amount” in this Section 5 may be a positive or
negative number.
(b)
Shortfall. In the event that the Annual Amount in respect of a Fiscal Year for a
Participant is a negative amount (such amount, a “Shortfall Amount”), any future
Annual Amount shall be reduced by the Shortfall Amount (and any prior Shortfall
Amount that has not been previously recovered pursuant to this Section 5(b)).

(c)
Adjustments. In the event that a Participant serves as CIO for less than all of
a Fiscal Year (other than in circumstances governed by Section 9 of this Plan) ,
appropriate adjustments shall be made to this Section 5 to equitably adjust the
amount of such Participant’s Annual Amount for the applicable Fiscal Year.

(d)
Allocations. The Principals Committee shall determine the principles and
methodology for expense and revenue allocations required to determine any Annual
Amount (or component thereof) or other allocation described in the immediately
following sentence. For all purposes of this Plan and any



3



--------------------------------------------------------------------------------




Award Agreement, (i) any allocation of any revenues or expenses of Fortress
and/or (ii) any allocation of any Promote, NOR, Trading P/L and/or the
calculation of any HF Repayment Obligation in respect of any Hedge Fund that is
comprised of Existing Hedge Fund AUM and New Hedge Fund AUM shall, in each case,
be initially determined by a committee comprised of two representatives (not
including a Participant) from each business unit and the Chief Financial Officer
and Controller of the Company, with such determination based on the principles
and methodology that have been established by the Principals Committee. The
Principals Committee shall review and approve each such determination.
6.
Determination of Payments. For each Fiscal Year, the Principals Committee shall
recommend to the Compensation Committee the Annual Amount in respect of each
Participant and the form of each Participant’s Payment (including any
allocations among individual Participants within a business unit) on or prior to
January 31st of the Fiscal Year immediately following the Fiscal Year to which
the applicable Awards relate. Mr. Edens shall be responsible for the provision
to the Principals Committee of the allocation of amounts among the Participants
within the Private Equity business unit, and shall make such provision on or
prior to January 15th of the Fiscal Year immediately following the Fiscal Year
to which the applicable Awards relate. The Compensation Committee shall act to
make a final determination of amount and form of each Participant’s Payment, on
the recommendations of the Principals Committee, by no later than February 10th
of such Fiscal Year.

7.
Form of Payment.

(a)
General. A Payment to a Participant may be made in cash (including cash
compensation and cash distributions to a Participant in respect of any Equity
Interests held by the Participant), and/or, in the discretion of the
Compensation Committee based upon the recommendation of the Principals
Committee, Class A shares of the Company or other types of Equity Interests;
provided, however, that if the Annual Amounts payable to a Participant (or, in
the case of a business unit with multiple Participants, all Participants in such
business unit) in respect of a particular Fiscal Year exceeds 10% of the
Company’s Distributable Earnings earned from the applicable Participant's (or,
if applicable, Participants') business unit for such Fiscal Year (determined
without reference to any deductions for amounts to be paid under this Plan for
such Fiscal Year), such excess aggregate Annual Amounts in respect of Annual
Awards relating to 2017 and later years (and in respect of 2016, to the extent
permitted under Code Section 409A) shall be paid to such Participant (or, if
applicable, Participants) in the form of grants of Class A Shares. In the case
of a business unit with multiple Participants, the foregoing limitation shall be
applied to them on a pro rata basis based upon their relative Annual Amounts.

(b)
Class A Share grants. The grants of Class A Shares shall be immediately
transferable upon issuance, subject to applicable securities laws limitations,
if any. The number of Class A Shares granted shall be determined based upon the
average closing price of Class A Shares of the Company over the 20 trading day
period preceding the date of Compensation Committee approval of the Annual
Amount.

8.
Timing of Payments. Subject to Sections 9, 10, 11 and 12, a Payment to a
Participant shall generally be made at the same time as payments of other
formula-based or profit-sharing compensation payments in respect of the Fiscal
Year to which the applicable Payment relates are made to employees of Fortress,
but in no event earlier than January 31st or later than March 15th of the Fiscal
Year immediately following the Fiscal Year to which the applicable Payment
relates.

9.
Vesting of Awards; Termination of Employment.

(a)
Payment in Respect of Hedge Funds and Castles. Except as provided for in
Sections 9(c) and 9(f), a Participant will not be entitled to any Payment in
respect of any portion of an Annual Amount determined with reference to Sections
5(a)(i) or (ii) unless the Participant is an employee of Fortress on the date on
which any Annual Amount is actually paid to a Participant.

(b)
Private Equity. Except as provided for in this Section and Sections 9(c) and
9(f), a Participant will not be entitled to any Payment in respect of any
portion of an Annual Amount determined with reference to Section 5(a)(iii) or
Section 5(a)(iv) unless the Participant is an employee of Fortress on



4



--------------------------------------------------------------------------------




the date on which any Annual Amount is actually paid to a Participant. Subject
to Sections 9(c), (d) and (e), the right of a Participant to receive any payment
in respect of any portion of Promote granted pursuant to Section 5(a)(iii) or
Section 5(a)(iv) shall vest on the same vesting schedule and be subject to the
other terms and conditions as are applicable to Fortress employees generally who
are granted Promote interests in the PE Fund(s) or Castle to which any such
portion relates (other than, subject to Section 10(d), terms and conditions
relating to holdback of distributions and the cash collateralization of clawback
obligations), or on such other schedule as is approved by the Compensation
Committee in its capacity as administrator. Such vesting schedule shall be set
forth in a Participant’s Award Agreement and/or the governing documents of any
issuer of Equity Interests.
(c)
Termination without Cause or Due to Death or Disability. In the event of a
termination of the Participant’s employment by Fortress without Cause or due to
death or Disability, provided that the Participant (or his estate, if
applicable) executes a general release of claims in the form customarily used by
Fortress within forty-five (45) days following such termination and such release
becomes irrevocable, (i) a Participant who serves as a CIO or Sponsor of an
Existing Hedge Fund, a New Hedge Fund or a Castle shall be entitled to a Payment
under the Plan equal to, and payable in the same manner as, the Payment that
would have otherwise been made to such Participant in respect of the amounts
determined with reference to Sections 5(a)(i), (ii), (iv) and 5(b) for the
Fiscal Year in which the Participant was terminated had the Participant’s
employment not terminated (and thereafter such Participant shall not be entitled
to any further Payments with respect to such Existing Hedge Fund, a New Hedge
Fund or a Castle under the Plan or any Award Agreement) and (ii) a Participant
who serves as CIO or Sponsor of a New PE Fund or a Castle shall be entitled to
Payments with respect to the portion of any Award that is a Promote and that is
vested pursuant to Section 9(b) (with such Payments payable at the same times as
they are made to Participants generally under the Plan), provided that this
Section 9(c)(ii) shall apply only with respect to Awards (or portions thereof)
that do not constitute deferred compensation under Code Section 409A. For the
avoidance of doubt, Invested Amounts shall not be subject to forfeiture pursuant
to this Section 9(c).

(d)
Termination for Cause. Notwithstanding any other provision of the Plan or an
Award Agreement to the contrary, in the event of a termination of a
Participant’s employment by Fortress for Cause, the Participant’s rights to all
Awards (whether vested or unvested) and Annual Amounts shall be forfeited
without compensation as of the date the Participant receives notice of
termination from Fortress and such Participant shall have no further rights
under the Plan or any Award. For the avoidance of doubt, Invested Amounts shall
not be subject to forfeiture pursuant to this Section 9(d).

(e)
Voluntary Resignation. Notwithstanding any other provision of the Plan or an
Award Agreement to the contrary, in the event a Participant voluntarily resigns
from his or her service to Fortress, the Participant’s rights to all Awards and
unpaid Annual Amounts shall be forfeited without compensation as of the date of
resignation and such Participant shall have no further rights under the Plan or
any Award, except with respect to (i) any interest in a Promote that is vested
pursuant to Section 9(b),(ii) any Invested Amounts or (iii) as set forth in
Section 9(f).

(f)
Retirement and Consultation. At the election of a Participant, the Participant
may elect to retire and enter into a consulting agreement of up to three years
in duration with Fortress pursuant to which the Participant provides substantive
and ongoing services to the Company. During the pendency of the consulting
agreement, the Participant shall continue to vest in any RSUs previously granted
to him pursuant to this Plan (subject to the Participant’s compliance with the
Restricted Covenant Obligations for the pendency of their term), but shall not
further vest in any Promote interests or other Equity Interests granted to him
hereunder after the date of such retirement. For all other purposes under this
Agreement, the date of retirement shall be deemed to be the date of termination
or resignation.

10.
Certain Clawback and Repayment Obligations.

(a)
Clawback Obligation in Respect of PE Funds. Any Participant that receives a
Payment that is comprised, in whole or in part, of an amount described under
Section 5(a)(iii) shall be responsible for his pro rata share of any clawback or
similar requirement applicable to any Promote paid to Fortress as the general
partner of the applicable New PE Fund (or Fortress in respect thereof) (with



5



--------------------------------------------------------------------------------




respect to any New PE Fund (or Fortress), a “PE Clawback Obligation”). The terms
and conditions of a PE Clawback Obligation are intended to be substantially
similar, in all material respects (other than, subject to Section 10(d), with
respect to the holdback and cash collateralization of the obligation), to the
terms and conditions applicable to Fortress employees who are granted or
otherwise receive an interest in the promote or carry of the New PE Fund to
which the PE Clawback Obligation relates. Any PE Clawback Obligation of a
Participant shall not be reduced or otherwise limited by the termination of the
employment of such Participant with Fortress (and any related forfeiture
resulting therefrom).
(b)
Funding. A PE Clawback Obligation may be payable in cash and/or Equity Interests
in such proportion between them as shall be determined pursuant to the
principles promulgated by the Compensation Committee and/or as may be set forth
in a Participant’s Award Agreement. Any ratable portion of a PE Clawback
Obligation that relates to Payments made to Participants in unvested RSUs shall
not become due and payable until such time as the corresponding RSUs have vested
and been delivered, provided that such repayment may in all events be made in
cash at the election of the Participant.

(c)
Override. Notwithstanding any other provision of this Plan or an Award Agreement
to the contrary, in the event that applicable law or the governing documents of
any Hedge Fund or New PE Fund requires (i) a more stringent or burdensome
clawback, repayment or similar obligation or (ii) the use of a deferral, escrow,
holdback and/or collateral obligation, this Plan and the terms of any Award
Agreement shall reflect such obligations and each of them shall be amended to
the extent necessary to reflect such obligations.

11.
Covenant Collateral.

(a)
An amount equal to 50% of the after-tax portion (determined assuming the
Participant pays state and local income taxes at the highest marginal rate of
taxation applicable to residents of New York, New York in the applicable Fiscal
Year) of each Annual Amount that is paid in cash shall be invested by the
Participant receiving Payment of such Annual Amount in one or more Fortress
Funds (each such amount, an “Invested Amount”). Each such amount shall be
invested in the Fortress Fund(s) selected by the applicable Participant in his
discretion at the earliest time that an appropriate fund is available for such
investment (as determined in the reasonable judgment of the Compensation
Committee). In the event that an appropriate fund is not available for
investment at the time of receipt of such Payment, the Participant shall invest
the applicable amount in a cash or money market fund that is used by Fortress
for the investment of its own cash reserves until such time as the applicable
Participant delivers the written direction described in the immediately
preceding sentence and such amount shall be deemed to be an Invested Amount for
all purposes while invested in such cash or money market account. Any Invested
Amount shall be subject to the terms and conditions generally applicable to
investments by Fortress employees in the Fortress Fund(s) in which the Invested
Amount is invested, including with respect to payment of fees and the nature and
frequency of any redemption rights. At the election of a particular Principal,
any amount invested by such Principal in a Fortress managed fund and designated
by such Principal as an “Invested Amount” shall be deemed to count toward the
investment obligation described in the first sentence of this Section 11(a), and
any such amount shall be subject to the security interest described in Section
11(b) below.

(b)
Each Invested Amount shall secure a Participant’s obligations under the
restrictive covenants included within his Employment Agreement or any successor
provisions of his Employment Agreement (with respect to a Participant, his
“Restrictive Covenant Obligations”) during the Collateral Period for the
applicable Invested Amount. As such, each Invested Amount shall be available to
satisfy any judgment or settlement due to Fortress for any breach of a
Participant’s Restrictive Covenant Obligations during the applicable Collateral
Period. In the event that there is any claim for any breach of a Participant’s
Restrictive Covenant Obligations pending at the expiration of any Collateral
Period, any applicable Invested Amount shall not be distributed or paid to the
applicable Participant until the final determination or settlement of such
claim. For the avoidance of doubt, no Invested Amount of one



6



--------------------------------------------------------------------------------




Participant shall be available to satisfy any judgment or settlement resulting
from a breach of the Restrictive Covenant Obligations of another Participant.
(c)
Fortress shall have a first priority security interest in all Invested Amounts
during the applicable Collateral Periods to secure the Restrictive Covenant
Obligations. Upon the request of Fortress, each Participant shall be required to
execute and deliver such agreements and other instruments as may be necessary or
appropriate to give effect to and maintain such security interest.

(d)
At the expiration of the Collateral Period with respect to each Invested Amount,
the security interest held by Fortress over such Invested Amount shall
automatically expire and be of no further effect, except as otherwise expressly
set forth in this Plan.

12.
Set-Off. Notwithstanding any other provision of this Plan or any Award Agreement
to the contrary, to the extent permitted by Code Section 409A, Fortress shall
have the right to offset against any amount owed to a Participant under this
Plan any amounts that are owed by a Participant to Fortress (including amounts
owed under this Plan) at the time of any Payment hereunder. Invested Amounts and
FOG Units shall not be subject to the provisions of this Section 12.

13.
Amendment and Termination of the Plan. The Plan shall become effective as of the
Effective Date. The Board may amend, modify, suspend or terminate the Plan or
Awards thereunder, in whole or in part, at any time, including adopting
amendments deemed necessary or desirable to correct any defect or to supply
omitted data or to reconcile any inconsistency in the Plan or in any Award
granted hereunder. At no time before the actual distribution of amounts to
Participants under the Plan shall any Participant accrue any vested interest or
right whatsoever under the Plan except as otherwise explicitly stated in this
Plan.

14.
Implementation of the Plan. This Plan sets forth the material terms and
conditions of the subject matter hereof. Such terms and conditions will be more
fully set forth in (i) such principles and policies as may be promulgated by the
Compensation Committee and/or Principals Committee from time to time pursuant to
Section 2, (ii) each Award Agreement and/or (iii) such other agreements and
documents (whether or not referenced in this Plan) as may be necessary or
appropriate to give effect to the terms and conditions set forth herein.

15.
Withholding. Distributions pursuant to this Plan shall be subject to any
applicable tax withholding requirements (federal, state, local and foreign).

16.
No Guarantee of Employment. No statement in this Plan should be construed to
grant any employee an employment contract of fixed duration or any other
contractual rights, nor should this Plan be interpreted as creating an implied
or an expressed contract of employment or any other contractual rights between
the Company and its employees.

17.
Successors. All obligations of the Company under the Plan, with respect to
Awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.

18.
Nonassignment. Except as may be determined by the Compensation Committee or set
forth in the applicable Award Agreement, the rights of a Participant under this
Plan shall not be assignable or transferable by the Participant except by will
or the laws of intestacy.

19.
Right to Receive Payment. Except as otherwise provided in the applicable Award
Agreement, each Award under the Plan shall be paid solely from the general
assets of Fortress. Nothing in this Plan shall be construed to create a trust or
to establish or evidence any Participant’s claim of any right to Payment of an
Award other than as an unsecured general creditor with respect to any Payment to
which he or she may be entitled.

20.
Governing Law. The Plan shall be governed by the laws of the State of Delaware.

21.
Section 409A. This Plan and all Awards are intended to comply with Code Section
409A, to the extent subject thereto, and, accordingly, to the maximum extent
permitted, this Plan and all Awards hereunder shall be interpreted and be
administered to be in compliance therewith. Notwithstanding anything contained
herein to the contrary, to the extent required in order to avoid accelerated
taxation and/or tax penalties under Code Section 409A, a Participant shall not
be considered to have terminated employment with the Company for



7



--------------------------------------------------------------------------------




purposes of this Plan, and no Payment shall be due to a Participant under this
Plan, until such Participant would be considered to have incurred a “separation
from service” from the Company within the meaning of Code Section 409A. Any
Payments described in this Plan that are due within the “short-term deferral
period” as defined in Code Section 409A shall not be treated as deferred
compensation unless applicable law requires otherwise. Each amount to be paid or
benefit to be provided to a Participant pursuant to this Plan that constitutes
deferred compensation subject to Code Section 409A shall be construed as a
separate identified payment for purposes of Code Section 409A. Notwithstanding
anything to the contrary in this Plan, to the extent that any Payments to be
made upon a Participant’s separation from service would result in the imposition
of any individual penalty tax imposed under Code Section 409A, the Payment shall
instead be made on the first business day after the earlier of (i) the date that
is six (6) months following such separation from service and (ii) such
Participant’s death.
22.
Books and Records. For purposes of resolving accounting and record-keeping
questions under the Plan, the books and records of the Company will govern in
the event of a conflict between those records and those of any Hedge Fund, PE
Fund or Castle (as applicable).  Adjustments from one Fiscal Year to the next
necessitated by audit-related or other adjustments to the books and records of
any Hedge Fund, PE Fund or Castle (as applicable) after the Payment of any
Annual Amount for a particular Fiscal Year will be made and paid or deducted at
the time Payments are made under the Plan with respect to the Fiscal Year
following the Fiscal Year of the adjustment.





8



--------------------------------------------------------------------------------





Annex A
Defined Terms
(a)
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with the Person in question. As used herein, the term
“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

(b)
“AUM” means the “Management Fee Paying Assets Under Management” or “AUM” as
defined in the most recent quarterly or annual report filed by the Company with
the SEC.

(c)
“Award” shall have the meaning set forth in Section 4 hereof.

(d)
“Award Agreement” means any written agreement, contract, instrument and/or
document evidencing any Award (or portion thereof) and providing the terms and
conditions of such Award.

(e)
“Board” means the Board of Directors of the Company.

(f)
“Castles” means any (i) publicly traded alternative investment vehicle or (ii)
company-like vehicle, in either case directly managed by Fortress, including the
entities noted as “Castles” on Schedule 2 hereto.

(g)
“Cause” shall have the meaning set forth in the applicable Participant’s
Employment Agreement.

(h)
“CIO” means, with respect to a particular Hedge Fund or PE Fund, the chief
investment officer (or person serving in a comparable capacity) of such fund.
For any Hedge Fund, PE Fund or Castle, the CIO, if any, thereof is noted on
Schedule 2 hereto. A fund may have more than one person acting as the CIO, and
the determination that a Participant functions as the CIO (or one of the CIO’s)
of a fund may be made based upon such factors as the Compensation Committee
deems appropriate, including but not limited to the degree of involvement of a
Participant in the fund’s investment process and the allocation of investments
across the fund and other funds for which the Participant serves as the CIO.

(i)
“Class A Shares” means Class A Shares of the Company.

(j)
“Code” means the Internal Revenue Code of 1986, as amended.

(k)
“Collateral Period” means, with respect to a particular Invested Amount, the
period beginning either (i) January 1 of the Fiscal Year such amount was paid to
the Participant or (ii) on the date that such an amount is so designated by a
Principal, and, in either case of (i) or (ii), ending on the eighteen month
anniversary of such date.

(l)
“Company” means Fortress Investment Group LLC.

(m)
“Compensation Committee” means the Compensation Committee of the Board.

(n)
“Disability” shall have the meaning set forth in the applicable Participant’s
Employment Agreement; provided, however, that, to the extent required in order
to avoid accelerated taxation and/or tax penalties under Code Section 409A, a
Participant shall not be considered to have become “disabled” for purposes of
this Plan until such Participant would be considered to be “disabled” within the
meaning of Code Section 409A.

(o)
“Distributable Earnings” means, with respect to a Fiscal Year, the Company’s
pre-tax fund management distributable earnings as reported in the Company’s Form
10-K for such Fiscal Year.

(p)
“Effective Date” means January 1, 2012.

(q)
“Employment Agreement” means, for a particular Participant, that certain
Employment, Non-Competition and Non-Solicitation Agreement between the
applicable Participant and the Company dated as of August [ ], 2011, as amended
from time to time, or any successor agreement.



9





--------------------------------------------------------------------------------




(r)
“Excluded Assets” means (i), any fund or account managed by Logan Circle
Partners, (ii) Fortress Partners Funds and (iii) any balance sheet investments
of Fortress, including, in each case the funds, accounts and investments noted
as an “Excluded Fund / Account” on Schedule 2 hereto.

(s)
“Existing Hedge Fund” means a Hedge Fund noted as an “Existing Hedge Fund” on
Schedule 2 hereto.

(t)
“Existing Hedge Fund AUM” means the AUM of an Existing Hedge Fund up to the
amount of such AUM reported in the December 31, 2011 Report on Form 10-K of
Fortress (the “10-K”), adjusted for redemptions from such fund payable on or
before December 31, 2010. To the extent that the AUM of such a Hedge Fund
increases beyond the amount reported in the 10-K (as adjusted), such incremental
increased amount shall be treated as New Hedge Fund AUM. The measurement of New
Hedge Fund AUM (if any) in an Existing Hedge Fund shall occur each time that
promote is clipped in such fund.

(u)
“Existing PE Fund” means a PE Fund noted as an “Existing PE Fund” on Schedule 2
hereto.

(v)
“Fiscal Year” means a fiscal year of the Company.

(w)
“FOG” means Fortress Operating Group.

(x)
“FOG Unit” means a unit in the Fortress Operating Group, which represents one
equity interest in each of the entities that comprise the Fortress Operating
Group.

(y)
“Fortress” means, collectively, this Company and its controlled Affiliates.

(z)
“Fortress Fund” means any fund that is managed by Fortress that is determined by
the Compensation Committee to be available for investment by a Participant for
purposes of Section 11.

(aa)
“Fortress Operating Group” shall have the meaning assigned to it in the LLC
Agreement.

(ab)
“Hedge Fund” means (a) any fund that is an unregistered, open-ended fund that
provides for periodic, discretionary redemption rights for an investor that is
reported as a hedge fund as part of Fortress’s financial statements or other
public reports and (b) any open-ended managed account or separate account that
provides for periodic, discretionary redemption rights for a client and is
managed by Fortress in a manner similar to a fund described in the immediately
preceding clause (a), including, in each case, the funds and accounts noted as
“Existing Hedge Funds” and “Hedge Funds Currently in Formation Subject to the
Plan” on Schedule 2 hereto. Notwithstanding the foregoing, a Hedge Fund shall
not include any Excluded Assets or Castles.

(ac)
“LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of the Company, as amended from time to time.

(ad)
“New Hedge Fund AUM” means the AUM of any Hedge Fund other than Existing Hedge
Fund AUM and Excluded Assets.

(ae)
“New PE Fund” means a PE Fund that holds a final closing after January 1, 2012.
For the avoidance of doubt, no Existing PE Fund shall be a New PE Fund.

(af)
“NOR” means, in all cases applying the principles used for determining “fund
management distributable earnings” of Fortress as disclosed by Fortress on its
financial statements publicly filed with the SEC, with respect to a particular
Hedge Fund, PE Fund or Castle (as applicable) for the applicable Fiscal Year,
(a) the amount of the net management fees plus the amount of net incentive fees
actually received by Fortress as reflected on Fortress internal management
accounts in respect of the applicable Hedge Fund, PE Fund or Castle with respect
to the applicable Fiscal Year (in each case, net of rebates thereof, if any,
with respect to investments by Fortress or its affiliates and revenue sharing
arrangements), minus (b) the sum of (i) the applicable fund’s allocable share of
the costs and expenses of Fortress related to, or incurred for the benefit of,
the applicable Hedge Fund, PE Fund or Castle, including, but not limited to, (A)
payroll costs (including salary, benefits and discretionary bonuses), (B) direct
expenses (including travel and entertainment expenses and marketing), (C)
overhead expenses (including rent), (D) other operating expenses (including
reserves), (E) corporate



10





--------------------------------------------------------------------------------




overhead (including corporate functions and the “capital formation group”), (F)
fixed asset depreciation and (G) payments to employees of Fortress and its
Affiliates and third parties under profit-sharing arrangements and (ii) any
taxes (including payroll and employment taxes, but for the avoidance of doubt,
excluding any income taxes payable by Fortress) payable in respect of the
amounts set forth in clause (a) or clause (b) above with respect to the
applicable Fiscal Year. For the avoidance of doubt, (i) the NOR may be negative
for a Fiscal Year and (ii) clawback obligations on funds other than New PE AUM
shall not be included within the NOR calculation.
(ag)
“Participant” means a Principal of the Company selected by the Principals
Committee and approved by the Compensation Committee in accordance with Section
3 hereof.

(ah)
“Payment” means, with respect to a particular Annual Amount, the amount received
by a Participant in satisfaction of the applicable Annual Amount, whether in
cash (including cash compensation and cash distributions to a Participant in
respect of any Equity Interests held by the applicable Participant), RSUs, Class
A Shares or other consideration. Payment does not include distributions made out
of Invested Amounts.

(ai)
“PE Fund” means (a) any fund that is a closed-end fund or account with no
discretionary redemption rights for an investor (other than in certain limited
circumstances) that is reported as a private equity fund as part of Fortress’s
financial statements or other public reports and (b) any closed-ended managed
account or separate account with no discretionary redemption rights for a client
(other than in certain limited circumstances) that is managed in a similar
manner to a fund described in the immediately preceding clause (a), including,
in each case, the funds and accounts listed noted as “Existing PE Funds” and “PE
Funds Currently in Formation Subject to the Plan” on Schedule 2 hereto.
Notwithstanding the foregoing, a PE Fund shall not include any Excluded Assets
or Castles.

(aj)
“Person” means any individual, partnership, limited liability company,
corporation, trust or other association or entity.

(ak)
“Plan” means this Fortress Investment Group LLC Principal Compensation Plan, as
may be amended or restated from time to time.

(al)
“Principals” means “principals” as defined in the most recent annual proxy
statement filed by the Company with the SEC.

(am)
“Principals Committee” means the committee that may assist in the administration
of the Plan as described in Section 2 hereof. The Principals Committee is
comprised of Messrs. Wesley R. Edens, Peter L. Briger, Jr. and Randal A. Nardone
as of November 4, 2016. The Compensation Committee shall be responsible for
determining whether the replacement of a member of the Principals Committee is
necessary in the event of the Death, Disability, termination or resignation of
any member of the Principals Committee. In determining a possible replacement,
the Compensation Committee shall ensure that each business unit (i.e., PE and
Credit) shall always maintain at least one representative on the Principals
Committee.

(an)
“Promote” means, (i) with respect to Existing Hedge Fund AUM for the applicable
Fiscal Year, the gross promote that is paid to Fortress with respect to such
Existing Hedge Fund AUM in respect of such Fiscal Year less any payments to
third parties and employees under profit-sharing arrangements (i.e., EWYK or DCP
deals) and (ii) with respect to a particular PE Fund or Castle for the
applicable Fiscal Year, the gross promote or similar amount (such as an equity
interest) that is paid to Fortress by the applicable PE Fund or Castle in
respect of such Fiscal Year less any payments of such promote or similar amount
that is calculated by reference to such promote or similar amount to third
parties and employees.

(ao)
“RSUs” means restricted share units of the Company granted pursuant to the
Amended and Restated Fortress Investment Group LLC 2007 Omnibus Equity Incentive
Plan, as amended from time to time, or a successor plan.

(ap)
“SEC” means the U.S. Securities and Exchange Commission.



11





--------------------------------------------------------------------------------




(aq)
“Sponsor” means the Participant with respect to any Hedge Fund or PE Fund that
is raised, in whole or in part, by making use of such Participant’s
relationships, investment track record, personal reputation and/or other
individual attributes that, individually or in the aggregate, provide a
substantial and necessary contribution to the success of the capital raise of
the particular Hedge Fund or PE Fund. For any Hedge Fund, PE Fund or Castle in
existence on the date hereof, any Sponsor thereof is noted on Schedule 2 hereto.
Notwithstanding any other provision of this Plan to the contrary, no Hedge Fund
or PE Fund for which a Participant serves as CIO shall also be deemed to be
Sponsored by such Participant.





12





--------------------------------------------------------------------------------




Schedule 1


Wesley R. Edens
Peter L. Briger, Jr.
Randal A. Nardone






13





--------------------------------------------------------------------------------




Schedule 2




See attached.




14



